Case 1:16-cv-09517-LAK Document 374-1 Filed 09/10/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DANIEL KLEEBERG, LISA STEIN, and
AUDREY HAYS,
Plaintiffs,

V.

LESTER EBER; ALEXBAY, LLC f/k/a
LESTER EBER, LLC; ESTATE OF
ELLLIOTT W. GUMAER, JR.; and
WENDY EBER,

Defendants,

and

EBER BROS. & CO., INC.; EBER BROS
WINE AND LIQUOR CORP.; EBER
BROS. WINE & LIQUOR METRO, INC.;
EBER-CONNECTICUT, LLC; EBER-
RHODE ISLAND, LLC; EBER BROS.
ACQUISITION CORP.; EBER-METRO
LLC; SLOCUM & SONS OF MAINE,
INC.; and CANANDAIGUA NATIONAL
BANK & TRUST COMPANY,

Nominal Defendants.

 

CIVIL ACTION

CASE NO. 1:16-cv-09517-LAK

SEPTEMBER 10, 2021

AFFIDAVIT OF THOMAS V. DAILY

I, Thomas V. Daily, being first duly sworn, depose and state:

I am over the age of eighteen years and understand the obligations of an oath.

I base the following on my personal knowledge.

I have never been convicted of a felony.

I have never been censured, suspended, disbarred or denied admission or readmission by

any court.

There are no disciplinary proceedings presently against me.
Case 1:16-cv-09517-LAK Document 374-1 Filed 09/10/21 Page 2 of 2

6. On September 10, 2021, I submitted a request to the Connecticut Superior Court of
Hartford, Connecticut to obtain a certificate of good standing.

7. After contacting the clerk’s office managing requests for certificates of good standing, I was
informed that I would not receive my certificate of good standing for two to three weeks.

8. Once I receive a certificate of good standing, I will promptly provide a copy of such to this
Court and all counsel of record.

9. Ihave read the aforementioned statements contained in this affidavit, and they are true and

correct to the best of my knowledge and belief

 

Thémas V. Daily

Subscribed and sworn to before me this 10th date of September, sob

Som (oh pty.
Commissioner-of the Superior Cov

Notary Public
My commission expires:

SHARON B, CIANFARAN
I

NOTARY PUBLIC
MY COMMISSION EXPIRES DEC. 31, 2024
